           Case 18-04422            Doc 34       Filed 12/13/18 Entered 12/13/18 11:21:27        Desc Main
                                                  Document     Page 1 of 10




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Lam, Quyen Dieu                                            §      Case No. 18-04422
                                                             §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Joseph A. Baldi, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $300.00                                      Assets Exempt: $191,300.00
     (Without deducting any secured claims)
     Total Distributions to Claimants: $4,294.50                    Claims Discharged
                                                                    Without Payment: $122,424.61
     Total Expenses of Administration: $3,705.50

        3) Total gross receipts of $8,000.00 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
  (see Exhibit 2), yielded net receipts of $8,000.00 from the liquidation of the property of the estate, which was
  distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 18-04422           Doc 34   Filed 12/13/18 Entered 12/13/18 11:21:27             Desc Main
                                              Document     Page 2 of 10


                                               CLAIMS                CLAIMS              CLAIMS           CLAIMS
                                             SCHEDULED              ASSERTED            ALLOWED            PAID
   SECURED CLAIMS
                                                $6,800.00                       $0.00        $0.00               $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                               NA             $3,705.50         $3,705.50           $3,705.50
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                        NA                     $0.00        $0.00               $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                                       $0.00                    $0.00        $0.00               $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                               $92,967.00             $33,752.11         $33,752.11           $4,294.50
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                        $99,767.00             $37,457.61         $37,457.61           $8,000.00



        4) This case was originally filed under chapter 7 on 02/19/2018. The case was pending for 9 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     11/26/2018                        By :      /s/ Joseph A. Baldi

                                                          Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-04422                Doc 34          Filed 12/13/18 Entered 12/13/18 11:21:27                               Desc Main
                                                              Document     Page 3 of 10

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                      AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1                   RECEIVED

  2017 Anticipated Tax Refund; 1/2 interest with spouse.                                                  1124-000                              $1,500.00

  2015 Toyota Sienna Estimated Mileage: 17900                                                             1129-000                              $5,800.00

  2000 Honda Accord Estimated Mileage: 81,000                                                             1129-000                               $700.00

      TOTAL GROSS RECEIPTS                                                                                                                      $8,000.00
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                          AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                         PAID

                      NA                                          NA                                     NA                                NA
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                       $0.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS             CLAIMS              CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED           ALLOWED               PAID
                                                              CODE             (from Form 6D)
                Toyota Financial Services                                             $6,800.00               NA              NA                      $0.00

                 TOTAL SECURED                                                        $6,800.00                    $0.00           $0.00              $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS                CLAIMS              CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED              ALLOWED               PAID
                                                           CODE
      Joseph A. Baldi                                     2100-000                 NA                   $1,550.00            $1,550.00            $1,550.00

      Baldi Berg, Ltd                                     3110-000                 NA                   $2,140.50            $2,140.50            $2,140.50

      Texas Capital Bank                                  2600-000                 NA                         $15.00            $15.00               $15.00
      TOTAL CHAPTER 7 ADMIN. FEES
      AND CHARGES                                                                   NA                  $3,705.50            $3,705.50            $3,705.50




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 18-04422            Doc 34       Filed 12/13/18 Entered 12/13/18 11:21:27                Desc Main
                                                  Document     Page 4 of 10

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                  UNIFORM
                                                                 CLAIMS           CLAIMS         CLAIMS        CLAIMS
                    PAYEE                          TRAN.
                                                               SCHEDULED         ASSERTED       ALLOWED         PAID
                                                   CODE
                      NA                            NA           NA                NA             NA             NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                   NA               $0.00          $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                   CLAIMS       CLAIMS
                                                    UNIFORM
    CLAIM                                                        SCHEDULED     ASSERTED          CLAIMS        CLAIMS
                           CLAIMANT                  TRAN.
     NO.                                                         (from Form (from Proofs of     ALLOWED         PAID
                                                     CODE
                                                                     6E)         Claim)
                               NA                        NA            NA            NA            NA            NA

   TOTAL PRIORITY UNSECURED CLAIMS                                    $0.00         $0.00         $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                   CLAIMS      CLAIMS
                                                    UNIFORM
     CLAIM                                                       SCHEDULED    ASSERTED           CLAIMS         CLAIMS
                             CLAIMANT                TRAN.
      NO.                                                       (FROM Form (FROM Proofs of      ALLOWED          PAID
                                                     CODE
                                                                     6F)        Claim)
   00005        State Farm Bank c/o Becket and      7100-000          NA            $2,800.00     $2,800.00          $356.25

   00004        PYOD, LLC its successors and        7100-000          NA            $5,129.36     $5,129.36          $652.64

   00003        PYOD, LLC its successors and        7100-000          NA            $2,766.38     $2,766.38          $351.99

   00002        U.S. Bank National Association      7100-000          NA            $9,081.98     $9,081.98     $1,155.56

   00001        Discover Bank Discover Products     7100-000          NA           $13,974.39    $13,974.39     $1,778.06

                Bank Of America                                    $4,400.00         NA             NA                 $0.00

                Bank Of America                                   $16,048.00         NA             NA                 $0.00

                Bank Of America                                    $3,677.00         NA             NA                 $0.00

                Chase Card Services                                     $47.00       NA             NA                 $0.00

                Chase Card Services                                   $955.00        NA             NA                 $0.00

                Citibank                                           $5,254.00         NA             NA                 $0.00

                Citibank / Sears                                   $2,264.00         NA             NA                 $0.00

                Citibankna                                        $17,884.00         NA             NA                 $0.00

                Citibankna                                        $12,837.00         NA             NA                 $0.00

                Costco Go Anywhere Citicard                        $2,624.00         NA             NA                 $0.00


UST Form 101-7-TDR (10/1/2010) (Page: 4)
           Case 18-04422             Doc 34   Filed 12/13/18 Entered 12/13/18 11:21:27      Desc Main
                                               Document     Page 5 of 10

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS      CLAIMS
                                                UNIFORM
     CLAIM                                                  SCHEDULED    ASSERTED        CLAIMS      CLAIMS
                           CLAIMANT              TRAN.
      NO.                                                  (FROM Form (FROM Proofs of   ALLOWED       PAID
                                                 CODE
                                                                6F)        Claim)
                Discover Financial                           $14,274.00      NA           NA             $0.00

                State Farm Financial S                        $2,900.00      NA           NA             $0.00

                US Bank/Rms CC                                $9,803.00      NA           NA             $0.00

   TOTAL GENERAL UNSECURED CLAIMS                            $92,967.00    $33,752.11   $33,752.11   $4,294.50




UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                Case 18-04422                 Doc 34          Filed 12/13/18 Entered 12/13/18 11:21:27                               Desc Main
                                                                                               Document     Page 6 of 10
                                                                                                                                                                                                                         Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 18-04422                                                 Judge: Jack B. Schmetterer                                                     Trustee Name:     Joseph A. Baldi
              Case Name: Lam, Quyen Dieu                                                                                                         Date Filed (f) or Converted (c):   02/19/2018 (f)
                                                                                                                                                          341(a) Meeting Date:      03/22/2018
       For Period Ending: 11/26/2018                                                                                                                            Claims Bar Date:    08/09/2018

                                           1                                                         2                           3                      4                            5                             6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                            Asset Fully Administered
                                                                                                                                                 Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                              Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                    Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                         the Estate                 Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                         and Other Costs)
1.      2015 Toyota Sienna Estimated Mileage: 17900                                                      15,800.00                    5,800.00                                           5,800.00                FA
2.      2000 Honda Accord Estimated Mileage: 81,000                                                        800.00                      700.00                                              700.00                FA
3.      Household goods and furnishings                                                                    300.00                         0.00                                                0.00               FA
4.      Necessary wearing apparel                                                                          200.00                         0.00                                                0.00               FA
5.      Savings Chase                                                                                      500.00                         0.00                                                0.00               FA
6.      Checking Chase                                                                                    1,500.00                        0.00                                                0.00               FA
7.      Checking Citi                                                                                     1,000.00                        0.00                                                0.00               FA
8.      Brokerage E Trade Financial                                                                        200.00                         0.00                                                0.00               FA
9.      401(k) Through Employer; account custodian Vanguard.                                          180,000.00                          0.00                                                0.00               FA
10.     401(k) Through former employer; custodian Met Life                                                4,000.00                        0.00                                                0.00               FA
11.     401(k) Through former employer; custodian Charles Schwab                                           700.00                         0.00                                                0.00               FA
12.     2017 Anticipated Tax Refund; 1/2 interest with spouse.                                            2,500.00                    1,500.00                                           1,500.00                FA
13.     Term Life Insurance with State Farm Wife                                                              0.00                        0.00                                                0.00               FA

                                                                                                                                                                                                Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                              207,500.00                       8,000.00                                            8,000.00                          0.00


     Re Prop. #9 Debtor has outstanding loan balance on said account, being paid through automatic deduction from his paycheck by his employer at the rate of approximately $500 per month.


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     August 21, 2018: Trustee reviewed claims and has prepared his TFR. Trustee will submit TFR for approval by the UST.

     July 10, 2018 - Trustee identified non-exempt equity totaling an aggregate of $9,100.00 in the Debtor's 2015 Toyota, Honda and tax refund. Trustee negotiated with the Debtor for a sale of the equity back to the Debtor


     UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                                                Exhibit 8
                                          Case 18-04422                Doc 34          Filed 12/13/18 Entered 12/13/18 11:21:27                                  Desc Main
                                                                                        Document     Page 7 of 10
                                                                                                                                                                                                                       Page 2
                                                                                                    FORM 1
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                  ASSET CASES
            Case No: 18-04422                                               Judge: Jack B. Schmetterer                                                        Trustee Name:     Joseph A. Baldi
         Case Name: Lam, Quyen Dieu                                                                                                          Date Filed (f) or Converted (c):   02/19/2018 (f)
                                                                                                                                                      341(a) Meeting Date:      03/22/2018
  For Period Ending: 11/26/2018                                                                                                                             Claims Bar Date:    08/09/2018

                                     1                                                       2                           3                           4                            5                              6
                                                                                                                   Est Net Value
                                                                                                              (Value Determined by                                                                  Asset Fully Administered
                                                                                                                                           Property Formally
                               Asset Description                                    Petition/Unscheduled        Trustee, Less Liens,                                  Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                              Abandoned
                  (Scheduled and Unscheduled (u) Property)                                  Values                 Exemptions,                                              the Estate                  Remaining Assets
                                                                                                                                              OA=554(a)
                                                                                                                 and Other Costs)
for the aggregate purchase price of $8,000.00. Trustee's motion to approve the proposed sale is set for hearing on July 24, 2018. Upon approval of the proposed sale to the Debtor, Trustee will address claim issues, if any,
after expiration of the claims bar date on August 21, 2018. Thereafter, Trustee will prepare his TFR.


Initial Projected Date of Final Report(TFR) : 11/15/2018                      Current Projected Date of Final Report(TFR) : 10/01/2018


Trustee’s Signature          /s/Joseph A. Baldi                                               Date: 11/26/2018
                             Joseph A. Baldi
                             P.O. Box 2399
                             Glen Ellyn, IL 60138-2399
                             Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                                                   Exhibit 8
                                      Case 18-04422             Doc 34        Filed 12/13/18  FORMEntered
                                                                                                    2       12/13/18              11:21:27          Desc Main                                             Page 1
                                                                                Document
                                                                        ESTATE CASH              Page 8 of 10RECORD
                                                                                    RECEIPTS AND DISBURSEMENTS

                 Case No: 18-04422                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: Lam, Quyen Dieu                                                                                                              Bank Name: Texas Capital Bank
                                                                                                                                             Account Number/CD#: ******5674 Checking Account
       Taxpayer ID No: **-***3012                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/26/2018                                                                                                  Separate bond (if applicable): 0.00

    1                   2                              3                                              4                                                5                     6                      7
                                                                                                                                Uniform
Transaction          Check or                                                                                                    Trans.                                                         Account/ CD
   Date              [Refer#]              Paid To / Received From                     Description of Transaction                Code             Deposits($)        Disbursements($)            Balance($)
07/12/2018                        Quyen D. Lam                               Settlement - Equity in 2015 Sienna, 2000 Honda &                           8,000.00                                         8,000.00
                                  6455 N. Hamilton, 1st Floor                2017 Tax Refund
                                  Chicago, IL 60645
                                                                             Settlement - Equity in 2015
                       [12]                                                  Sienna, 2000 Honda & 2017              1,500.00    1124-000
                                                                             Tax Refund
                                                                             Settlement - Equity in 2015
                        [1]                                                  Sienna, 2000 Honda & 2017              5,800.00    1129-000
                                                                             Tax Refund
                                                                             Settlement - Equity in 2015
                        [2]                                                  Sienna, 2000 Honda & 2017                700.00    1129-000
                                                                             Tax Refund

08/03/2018                        Texas Capital Bank                         Bank Service Fee                                   2600-000                                            15.00                7,985.00
                                  Treasury Management Operations
                                  2350 Lakeside Blvd
                                  Richardson, TX 75082

10/30/2018            51001       Joseph A. Baldi                            Trustee's Compensation                             2100-000                                          1,550.00               6,435.00
                                  20 N. Clark Street
                                  Suite 200
                                  Chicago, IL 60602

10/30/2018            51002       Baldi Berg, Ltd                                                                               3110-000                                          2,140.50               4,294.50
                                  20 N. Clark St., Suite 200
                                  Chicago, IL 60602

10/30/2018            51003       Discover Bank Discover Products Inc        Disb of 12.72% to Claim #00001                     7100-000                                          1,778.06               2,516.44
                                  PO Box 3025
                                  New Albany, OH 43054

                                                                                                                            Page Subtotals              8,000.00                  5,483.56



UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                      Exhibit 9
                                      Case 18-04422             Doc 34       Filed 12/13/18  FORMEntered
                                                                                                   2       12/13/18               11:21:27          Desc Main                                             Page 2
                                                                               Document
                                                                       ESTATE CASH              Page 9 of 10RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 18-04422                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: Lam, Quyen Dieu                                                                                                              Bank Name: Texas Capital Bank
                                                                                                                                             Account Number/CD#: ******5674 Checking Account
       Taxpayer ID No: **-***3012                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/26/2018                                                                                                  Separate bond (if applicable): 0.00

    1                   2                             3                                             4                                                  5                     6                      7
                                                                                                                                 Uniform
Transaction          Check or                                                                                                     Trans.                                                        Account/ CD
   Date              [Refer#]              Paid To / Received From                     Description of Transaction                 Code            Deposits($)        Disbursements($)            Balance($)
10/30/2018            51004       U.S. Bank National Association Bankruptcy Disb of 12.72% to Claim #00002                       7100-000                                         1,155.56               1,360.88
                                  Department
                                  PO Box 108
                                  Saint Louis, MO 63166

10/30/2018            51005       PYOD, LLC its successors and assigns as    Disb of 12.72% to Claim #00003                      7100-000                                          351.99                1,008.89
                                  assignee of Citibank, N.A. Resurgent
                                  Capital Services
                                  PO Box 19008
                                  Greenville, SC 29602

10/30/2018            51006       PYOD, LLC its successors and assigns as    Disb of 12.72% to Claim #00004                      7100-000                                          652.64                 356.25
                                  assignee of Citibank, N.A. Resurgent
                                  Capital Services
                                  PO Box 19008
                                  Greenville, SC 29602

10/30/2018            51007       State Farm Bank c/o Becket and Lee LLP     Disb of 12.72% to Claim #00005                      7100-000                                          356.25                   0.00
                                  PO Box 3001
                                  Malvern, PA 19355

                                                                                                                            Page Subtotals                   0.00                 2,516.44


                                                                                                   COLUMN TOTALS                                        8,000.00                  8,000.00
                                                                                                              Less:Bank Transfer/CD's                        0.00                    0.00
                                                                                                   SUBTOTALS                                            8,000.00                  8,000.00

                                                                                                         Less: Payments to Debtors                                                   0.00
                                                                                                   Net                                                  8,000.00                  8,000.00




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                                      Exhibit 9
                                        Case 18-04422           Doc 34       Filed 12/13/18  FORMEntered
                                                                                                   2       12/13/18    11:21:27        Desc Main                                             Page 3
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  10 of 10
                                                                                                DISBURSEMENTS RECORD

                 Case No: 18-04422                                                                                                    Trustee Name: Joseph A. Baldi
              Case Name: Lam, Quyen Dieu                                                                                                Bank Name: Texas Capital Bank
                                                                                                                               Account Number/CD#: ******5674 Checking Account
       Taxpayer ID No: **-***3012                                                                                       Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 11/26/2018                                                                                      Separate bond (if applicable): 0.00

    1                    2                            3                                         4                                         5                       6                     7
                                                                                                                     Uniform
Transaction          Check or                                                                                         Trans.                                                        Account/ CD
   Date              [Refer#]               Paid To / Received From                 Description of Transaction        Code           Deposits($)         Disbursements($)            Balance($)

                                                                                       TOTAL-ALL ACCOUNTS                                 NET                      NET               ACCOUNT
                    All Accounts Gross Receipts:            8,000.00                                                                    DEPOSITS              DISBURSEMENTS          BALANCE

              All Accounts Gross Disbursements:             8,000.00
                                                                                       ******5674 Checking Account                          8,000.00                  8,000.00
                                All Accounts Net:               0.00
                                                                                       Net Totals                                           8,000.00                  8,000.00               0.00




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                         Exhibit 9
